MEMORANDUM OPINION
No. 04-06-00563-CV
Javier C. GAMEZ, 
Appellant

v.

Judge Manuel R. FLORES and Mrs. Manuel R. Flores (also known as Virginia R. Flores),
Appellees

From the111th Judicial District Court, Webb County, Texas
Trial Court No. 2005-CVQ-001751-D2-A
Honorable David Peeples , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: October 18, 2006


DISMISSED FOR WANT OF PROSECUTION
 On September 5, 2006, we notified appellant that the trial court clerk had filed a notification of late clerk's record, stating
that the clerk's record has not been filed because appellant has failed to pay or make arrangements to pay the clerk's fee for
preparing the record and appellant is not entitled to appeal without paying the fee.  We, therefore, ORDERED appellant to
provide written proof to this court on or before September 15, 2006 that either (1) the clerk's fee had been paid or
arrangements had been made to pay the clerk's fee; or (2) appellant is entitled to appeal without paying the clerk's fee.  We
warned that if appellant failed to respond within the time provided, this appeal will be dismissed for want of prosecution.
See Tex. R. App. P. 37.3(b).   As of this date, appellant has failed to either comply with or respond to this order.  Therefore,
we dismiss the appeal. See Tex. R. App. P. 42.3(c).  Costs of appeal are taxed against appellant. 




       PER CURIAM